Citation Nr: 0526301	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine injury with degenerative changes and 
degenerative disc disease.

Entitlement to service connection for a left leg disability 
as secondary to the service connected lumbar spine injury 
with degenerative changes and degenerative disc disease. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and M.F.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Oakland, California, regional office (RO).  This decision 
increased the evaluation for the veteran's service connected 
history of an injury of the lumbar spine with minimal 
degenerative changes and slight scoliosis from zero percent 
to ten percent, but denied service connection for a left leg 
disability.  The veteran submitted a Notice of Disagreement 
with the decision in July 2002.  In a March 2003 rating 
decision, the RO recharacterized the veteran's service 
connected disability as a lumbar spine injury with 
degenerative changes and degenerative disc disease, and 
increased the evaluation to 20 percent.  The veteran's claim 
for service connection for a left leg disability remained 
denied.  A Statement of the Case was issued in March 2003, 
and a Substantive Appeal was received in May 2003.  The 
veteran appeared at a hearing before this Veteran's Law Judge 
at the RO in July 2004.  The appeal has been transferred to 
the Board, and is ready for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the 20 percent evaluation currently 
assigned to his service connected lumbar spine injury with 
degenerative changes and degenerative disc disease is 
inadequate to reflect its current level of severity.  In 
addition, he contends that his service connected back 
disability has resulted in the development of a disability of 
the left leg.  

The May 1987 rating decision which initially established 
entitlement to service connection for the veteran's lumbar 
spine disability evaluated this disability under the rating 
codes for traumatic arthritis and limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Codes 5010, 5292.  The 
June 2002 rating decision on appeal continued to evaluate the 
veteran's disability under these codes.  The March 2003 
rating decision which expanded the diagnosis of the veteran's 
disability to include degenerative disc disease used the 
rating code for intervertebral disc disease to evaluate the 
veteran's disability.  See 38 C.F.R. § 4.71a, Code 5293.  

The rating codes used to evaluate the veteran's lumbar spine 
disability have been changed during the course of the 
veteran's appeal.  Effective September 26, 2003, the rating 
code for limitation of motion of the lumbar spine was 
eliminated and replaced with the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 
5235-5242.  In addition, the rating code for intervertebral 
disc disease has undergone two changes.  Effective September 
23, 2002, the rating code was revised to evaluate 
intervertebral disc syndrome under either incapacitating 
episodes, or by combining orthopedic and neurologic 
manifestations, using whichever method resulted in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Code 5293 (2003).  This 
rating code was changed again effective September 26, 2003.  
The method of evaluating intervertebral disc syndrome 
remained the same as the previous version except for one 
important difference.  Intervertebral disc syndrome can now 
be evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
The number of the rating code was also changed from 5293 to 
5243.  See 38 C.F.R. § 4.71a, Code 5243 (2004).  

A review of the record indicates that the veteran's lumbar 
spine disability was evaluated by the RO under the initial 
revision of 38 C.F.R. § 4.71a, Code 5293 in a March 2003 
rating decision, and this version of the rating code was 
provided to the veteran in the March 2003 Statement of the 
Case.  However, the RO has not considered the veteran's claim 
under the new rating criteria that became effective on 
September 26, 2003.  In other words, the RO has never 
considered the veteran's claim under the General Rating 
Formula for Diseases and Injuries of the Spine.  Furthermore, 
the veteran has never been provided with the criteria for an 
increased rating under this formula.  While the Board may 
apply new law in the first instance, after providing the 
requisite notice and opportunity to be heard under 38 C.F.R. 
§20.900(c), in view of the necessity to remand this case for 
the other development noted below, the interests of justice 
will be best served by allowing the the RO an opportunity to 
evaluate the veteran's claim under the current rating 
criteria and in light of the additional evidence obtained.  

Furthermore, the Board notes that the veteran and his 
representative requested that the veteran be afforded an 
additional VA examination at the July 2004 hearing.  They 
noted that the veteran had not been afforded a VA examination 
since 2002.  They argued that the medical evidence was 
unclear as to whether or not the veteran's back disability 
had any neurologic manifestations of the left leg.  See 
transcript, page 3.  Furthermore, the veteran implied that 
his disability had become worse since the last VA 
examination.  See transcript, page 23.  

The Board agrees that an additional VA examination is 
required for several reasons.  The 2002 VA examinations did 
not contain an opinion as to whether or not the veteran has a 
separate left leg disability secondary to his service 
connected back disability.  Similarly, the neurologic 
examination did not include a clear diagnosis, other than to 
note in summary a history of low back pain with radiation to 
the leg.  The source of the symptoms and affected nerve were 
not identified.  This information is required in order to 
evaluate the veteran's disability under the General Rating 
Formula for Diseases and Injuries of the Spine.  See Note 
(1).  Furthermore, while magnetic resonance imaging studies 
have shown disc herniation, an electromyography was negative 
for evidence of nerve injury.  This conflicting evidence 
should be resolved.  Also, as the veteran has alleged that 
his disability has worsened since his last VA examination, a 
new examination is required in order to ascertain his current 
level of severity.  See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992); Cafferey v. Brown, 6 Vet. App. 377, 381 (1994).  
Finally, the most recent VA examinations did not contain any 
evidence regarding incapacitating episodes.  Examinations 
must address rating criteria.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

In a December 2002 statement, the veteran indicated that he 
had applied for social security benefits as a result of his 
back disability, but that he had been denied.  He repeated 
this assertion at the July 2004 hearing, and noted that he 
had been denied social security benefits on two occasions.  A 
review of the record indicates that there has not been an 
attempt to obtain any relevant records from the Social 
Security Administration.  An attempt to obtain these records 
must be made before proceeding with the veteran's claim.  
38 C.F.R. § 3.159(c)(2).  

Therefore, in order to assist the veteran in the development 
of his claims and to afford him due process, the Board must 
REMAND his appeals for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of 
treatment for his service connected 
lumbar spine disability and his claimed 
left leg disability from July 2004 to the 
present.  After receiving any necessary 
release from the veteran, the RO should 
obtain any records not previously 
obtained and associate them with the 
claims folder.  The RO must also request 
the veteran to submit any evidence in his 
possession that pertains to the claims. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  These records 
should be associated with the claims 
folder.  

3.  After all available records have been 
obtained and associated with the claims 
folder, the veteran should be afforded VA 
orthopedic and neurologic examinations 
for his service connected lumbar spine 
disability and his claimed left leg 
disability.  The claims folder must be 
made available to the examiners in 
conjunction with the examination, and the 
examiners should indicate in the report 
that the claims folder has been reviewed.  
All indicated tests and studies should be 
conducted.  The range of motion of the 
veteran's spine should be noted in 
degrees.  Any additional disability 
resulting from pain, weakness, 
incoordination, or excess fatigability 
should be specifically noted.  Any 
periods of incapacitation and their 
duration must be noted.  

After completion of the examination and 
study of the record, the examiner should 
express an opinion as to whether it is as 
likely as not that the veteran has a left 
leg disability secondary to his service 
connected back disability.  If the 
examiners determine that the veteran does 
not have a separate left leg disability, 
any left leg symptomatology that is 
attributable to the back disability 
should be identified.  The neurologic 
examiner should also express an opinion 
as to which nerve or nerves (i.e. 
sciatic, external popliteal, etc.) is 
responsible for the left leg 
symptomatology.  The reasons for all 
opinions should be included in the 
typewritten report.  Any difference of 
opinion among the examiners should be 
reconciled.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The veteran's claim for an 
increased evaluation for his lumbar spine 
disability must be considered on the 
basis of the rating criteria that became 
effective on September 26, 2003.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
This statement of the case must contain 
all of the pertinent rating criteria that 
became effective on September 26, 2003.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




